Citation Nr: 1806144	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  08-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative medial meniscus of the right knee disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served for over 24 years in the Air National Guard with periods of active duty from January 1974 to August 1977, December 1990 to July 1991, and September 2003 to March 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In October 2009, the Veteran appeared at a hearing before Veterans Law Judge (VLJ) Cheryl Mason.  Since that time, VLJ Mason has been sworn in as the Board's Chairman.  Pursuant to 38 U.S.C. 7102(b), a proceeding may not be assigned to the Chairman as an individual member.  However, the Chairman may participate in a proceeding, such as this, which has been assigned to a panel.  A copy of the hearing transcript has been associated with the claims file and reviewed by the undersigned VLJs.

In September 2011, the Board denied a disability rating in excess of 10 percent for a right knee disability and granted a separate 10 percent rating for arthritis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 memorandum decision, the Court remanded the matter back to the Board for further proceedings consistent with the memorandum decision.  In February 2015 and April 2017, the Board remanded this matter for additional VA right knee examinations.  

In September 2016, the Veteran perfected an appeal as to entitlement to service connection for limited opening of the jaw after oral cancer surgery (claimed as oral cancer).  Because the Veteran has requested a Travel Board hearing for this issue which has not yet occurred, the Board declines to take jurisdiction at this time.  See December 2016 VA Form 8; September 2016 VA Form 9. 

In addition, the Board notes that the issue of entitlement to TDIU was raised by the Veteran's attorney in a September 2016 written statement.  See Rice v. Shinseki, 22 Vet. App. 447.  Accordingly, this issue has been added to this appeal as "part and parcel" of the Veteran's increased rating claim.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(7) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the Veteran's increased rating claim has been remanded multiple times by the Board and also by the Court essentially because the VA examinations of record do not contain the required information to allow the Board to decide the claim.  

In a January 2018 appellate brief, the Veteran's attorney noted that the VA knee examination obtained on the most recent remand is inadequate and requested that the Board again remand the case to afford the Veteran a new examination.  Specifically, the attorney asserted that the examiner failed to review the Veteran's records, performed an inadequate motion and functional limitation examination, provided inconsistent statements regarding the Veteran's pain, and did not perform joint stability testing.  

In its April 2017 remand, the Board directed the examiner to review the record in conjunction with the examination.  Moreover, the Board asked the examiner to provide an opinion as to whether the current range of motion testing results were similar to what would have been shown in prior examinations if such testing had been conducted during those examinations.  Nevertheless, the May 2017 examiner did not provide this opinion.  In addition, the examiner failed to address the Veteran's lay statements about knee instability, as also directed by the remand.  Therefore, a remand is necessary because there was not the required substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  

In light of the foregoing, the Veteran must be afforded another VA right knee examination which complies with the Board's remand directives and contains the required information to be considered adequate under federal law.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Stegall, supra. 

The Veteran's TDIU claim is also remanded for development and as intertwined with his increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records and adequately identified private treatment records regarding the Veteran's service-connected right knee disabilities.  

2.  Send the Veteran a TDIU application and assist him with any needed development regarding his TDIU claim.  

3.  Schedule the Veteran for a new VA knee examination with a different examiner from the May 2017 examiner.  The examiner MUST review the record in conjunction with the examination.

In regard to the meniscus, the examiner should establish whether there are frequent episodes of locking, pain and effusion into the joint.

The examiner MUST include joint testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  Range of motion testing MUST be expressed in degrees for both active and passive testing.  If pain is present with this testing, the examiner MUST state at what degree of flexion and extension the pain starts.  Reports of this testing MUST be provided for BOTH knees.  If the examiner is unable to conduct any of the required testing or concludes that any of the required testing is not necessary, he or she should clearly explain why this is so.  

Once this testing is completed, the examiner should compare the current results with testing from prior examinations and provide an opinion as to whether the current results with regard to joint testing for pain on both active and passive motion, and in weight-bearing, and non-weight-bearing, are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.  If it is not feasible to provide this opinion, the examiner should explain why.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's knee to include the degree of additional range of motion loss to pain during flare-ups (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare-ups).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss including loss during flare-ups MUST be expressed in degrees of additional degrees of range of motion loss, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

The examiner MUST also comment on the Veteran's lay statements regarding instability of the right knee joint, for example those contained in his October 2009 Board hearing transcript.  The examiner MUST indicate whether there is any lateral instability or subluxation of the right knee and perform any appropriate testing.  If instability is noted, the examiner should grade the degree of instability. 

4.  Then, readjudicate the claims, to include extraschedular consideration if warranted.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________
H. N. SCHWARTZ 
Veterans Law Judge
Board of Veterans' Appeals
_____________________________ 
C. TRUEBA
Veterans Law Judge 
Board of Veterans' Appeals


_____________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (7) (2017).

